 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   YIU MING POON, et al.,                             Case No. 1:18-cv-01608-DAD-SAB

12                  Plaintiffs,                         ORDER REQUIRING PLAINTIFFS TO
                                                        PERSONALLY APPEAR ON FEBRUARY 6,
13          v.                                          2019 TO SHOW CAUSE WHY SANCTIONS
                                                        SHOULD NOT BE ISSUED FOR FAILURE
14   KNIGHT REFRIGERTED, LLC., et al.,                  TO COMPLY AND VACATING
                                                        FEBRUARY 12, 2019 SCHEDULING
15                  Defendants.                         CONFERENCE

16

17          On January 23, 2019, an order issued requiring Plaintiffs’ counsel Jeffrey Bohn to show

18 cause why sanctions should not issue for Plaintiffs’ failure to comply with the order setting the

19 mandatory scheduling conference in this action. (ECF No. 8.) A written response to the order to
20 show cause was to be filed within five days of the January 30, 2019 order. (Id.) Plaintiffs did

21 not file a response or otherwise respond to the January 23, 2019 order.

22          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

23 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

24 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

25 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

26 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.
27 2000).

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiffs shall personally appear before United States Magistrate Judge Stanley

 3                  A. Boone, at the United States Courthouse, 2500 Tulare St., Fresno, California,

 4                  Courtroom 9, on Wednesday, February 6, 2019, at 10:00 a.m. to show cause

 5                  why sanctions should not be imposed for the failure to comply with a court order.

 6                  Plaintiffs are advised that failure to appear at the February 6, 2019 hearing will

 7                  result in the recommendation that this action be dismissed as a sanction for the

 8                  failure to comply; and

 9          2.      The February 12, 2019 scheduling conference is VACATED to be reset at a later

10                  date.

11
     IT IS SO ORDERED.
12

13 Dated:        January 31, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
